Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 1 of 7 PAGEID #: 87



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MANJU WOODS,

                       Plaintiff,

        v.                                            Civil Action 2:19-cv-5208
                                                      Judge Michael H. Watson
                                                      Magistrate Judge Jolson
ADAM GREGORY BROOKS, et al.,

                       Defendants.


                                     OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion for Change of Venue (Doc. 8). For

the reasons that follow, the Motion is DENIED.

   I.        BACKGROUND

        This case arises out of an alleged business relationship turned sour. Plaintiff is a resident

of Ohio. (Doc. 1, ¶ 12). Defendant Brooks is a Florida resident and the founder of Defendants

Rep Networks, LLC and ZooMeds, LLC. (Id., ¶¶ 13–18). Defendant Brooks incorporated

Defendant Rep Networks in October 2018, and dissolved it in July 2019. (Id., ¶¶ 16–17).

Defendant Rep Networks marketed compound medications and “contracted with in-network

pharmacies to fill patient prescriptions.” (Id., ¶ 23). Defendant Brooks incorporated Defendant

ZooMeds in April 2019, and continues to operate it today. (Id., ¶¶ 9, 18).

        In September 2018, Defendant Brooks approached Plaintiff about working with him and

his future company, Defendant Rep Networks, “overseeing compliance matters and managing

sales teams.” (Id., ¶¶ 21). “Pursuant to Defendant Brooks’ proposed compensation structure,

Plaintiff Woods would be compensated a designated percentage of revenue generated by her sales




                                                 1
 Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 2 of 7 PAGEID #: 88




team.” (Id., ¶ 22). Plaintiff allegedly entered into an oral contract with Defendant Brooks and

Defendant Rep Networks consistent with those proposed terms. (Id., ¶ 26).

         Plaintiff alleges that, over the next several months, Defendant Brooks worked to modify

the terms of the agreement with Plaintiff to pay her on a flat fee basis. (Id., ¶¶ 27, 31–33).

Specifically, Plaintiff alleges that, “the parties mutually agreed to a modified hybrid arrangement

in which Plaintiff would receive a $10,000 bi-weekly flat fee (later increased to $15,000), and that

any revenue generated in excess of or less than the biweekly flat fee would be applied as a rollover

towards the next bi-weekly payment.” (Id., ¶ 61). But, according to Plaintiff, Defendant Brooks

failed “to pay any compensation due for sales revenue generated after on or about December 29,

2018.” (Id., ¶ 62).

         Plaintiff filed this action, alleging that Defendants Brooks and Rep Networks breached

their contract with Plaintiff and that the two were unjustly enriched. (Id., ¶¶ 60–69). Additionally,

Plaintiff brings a fraudulent transfer claim against all Defendants. (Id., ¶¶ 70–75). Defendants

subsequently filed the instant Motion, arguing that this case should be transferred to the United

States District Court for the Southern District of Florida. (Doc. 8). The Motion is fully briefed

and ripe for resolution.

   II.      DISCUSSION

         Defendants move to transfer this action pursuant to 28 U.S.C. § 1406(a) or, in the

alternative, 28 U.S.C. § 1404(a).

         A. § 1406(a) Transfer

         Defendants argue that venue is improper in this Court because this case has no connection

to Ohio other than Plaintiff’s residence here. (Doc. 8 at 3–6). Because a plaintiff’s residence in a

district is insufficient to establish venue, they contend, transfer under § 1406(a) is required. (Id.).



                                                  2
 Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 3 of 7 PAGEID #: 89




       “[W]hether venue is wrong or improper . . . is generally governed by 28 U.S.C. § 1391.”

Atl. Marine Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tx., 571 U.S. 49, 55 (2013) (internal

quotation marks omitted). Under that statute, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
           of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions giving
           rise to the claim occurred, or a substantial part of property that is the subject of
           the action is situated; or

       (3) if there is no district in which an action may otherwise be brought as provided
           in this section, any judicial district in which any defendant is subject to the
           court's personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b)(1)-(3). If venue is not proper under one of three enumerated categories, the

case must be dismissed or transferred under § 1406(a). Atl. Marine Const. Co., 571 U.S. at 56.

       Plaintiff relies on § 1391(b)(2) as the basis for venue in the Southern District of Ohio. In

assessing venue in contract cases, “courts look to (1) where the contract was negotiated and

executed, (2) where the contract was performed, and (3) where the alleged breach occurred. Courts

may also consider where the effects of a defendant’s alleged breach are experienced.” Reilly v.

Meffe, 6 F. Supp. 3d 760, 766 (S.D. Ohio 2014) (citations omitted).

       Here, the parties negotiated and executed the alleged contract, in part, in Ohio. (See Doc.

1, ¶¶ 6–7, 12–18 (alleging that Plaintiff is a resident of Ohio and that Defendants are residents of

Florida); Doc. 9-1, ¶¶ 2–4 (averring that the parties negotiated the agreement by phone and that

Defendant Brooks was aware that Plaintiff was an Ohio resident while negotiating the alleged

agreement)). Second, the parties performed the contract, in part, in Ohio. (See, e.g., Doc. 1, ¶ 30

(alleging that Plaintiff, a resident of Ohio, managed a team of six sales representatives from Ohio);

Doc. 9-2, ¶¶ 1, 6 (averring that Plaintiff managed a team of six sales representatives from her home

in Ohio and performed all of her services for Defendant Brooks and Defendant Rep Networks in

                                                  3
 Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 4 of 7 PAGEID #: 90




Ohio)). Finally, Plaintiff experienced the effects of Defendant Brooks’ and Defendant Rep

Networks’ alleged breach in Ohio; Defendant Brooks allegedly failed to pay Plaintiff, an Ohio

resident, pursuant to the terms of the parties’ agreement, (see Doc. 1, ¶ 62). In the Court’s view,

these events establish a substantial connection between the Southern District of Ohio and

Plaintiff’s claims.

        Defendants’ arguments to the contrary are not persuasive. While Defendants have shown

that Plaintiff’s claims have a substantial connection to Florida, (see Doc. 8 at 4–5), “[v]enue may

be proper in two or more districts, even though most of the events occurred in only one of the

districts,” Reilly, 6 F. Supp. 3d at 767 (citation and quotations omitted). “Defendants are not

guaranteed a preferred venue, only a proper venue.” Id. at 767–68 (citation and quotations

omitted). Although Defendants may prefer the Southern District of Florida, venue is proper in the

Southern District of Ohio. So transfer is not required.

        B. § 1404(a) Transfer

        Defendants also argue that the Court should exercise its discretion to transfer this case to

the Southern District of Florida for the convenience of the parties and witnesses and in the interest

of justice. (Doc. 8 at 6–7). In their view, transfer is appropriate because all of the relevant records

and most of the witnesses, including the primary defense witnesses, are in Florida. (Id. at 7).

Further, they argue, Defendant Brooks is unable to travel to Ohio due to his current financial

situation and his childcare responsibilities. (Id.).

        Section 1404(a) provides, “[f]or the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where it might

have been brought or to any district or division to which all parties have consented.” 28 U.S.C.

§ 1404(a). It “is intended to place discretion in the district court to adjudicate motions for transfer



                                                   4
 Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 5 of 7 PAGEID #: 91




according to an individualized, case-by-case consideration of convenience and fairness. A motion

to transfer under § 1404(a) thus calls on the district court to weigh in the balance a number of case-

specific factors.” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (citation and quotations

omitted).

       “In the typical case not involving a forum-selection clause, a district court considering a

§ 1404(a) motion … must evaluate both the convenience of the parties and various public-interest

considerations.” Atl. Marine Const. Co. 571 U.S. at 62. The private interest factors include: “(1)

the convenience of the parties and witnesses, (2) the accessibility of the evidence, (3) the

availability of compulsory process, (4) the cost of obtaining willing witnesses, (5) the practical

problems of trying the case most expeditiously and inexpensively, and (6) the interests of justice.”

Flatt v. Aspen Dental Mgmt., Inc., No. 2:18-CV-1278, 2019 WL 6044159, at *2 (S.D. Ohio Nov.

15, 2019) (citing Reese v. CNH Am. LLC, 574 F.3d 315, 320 (6th Cir. 2009)). “Courts may also

consider public-interest factors such as (1) court congestion, (2) local interest in deciding the

controversy at home, and (3) in diversity cases, the interest of conducting the trial in the forum of

the governing law.” Flatt, 2019 WL 6044159, at *2 (citation omitted). Importantly, “[t]he Court

must give foremost consideration to the plaintiff’s choice of forum and the balance must weigh

strongly in favor of a transfer before the Court should grant a [§] 1404(a) motion.” Worthington

Indus., Inc. v. Inland Kenworth (US), Inc., No. 2:19-CV-3348, 2020 WL 1309053, at *13 (S.D.

Ohio Mar. 18, 2020) (citation and quotations omitted). Ultimately, the movant “bears the burden

of demonstrating that a change of venue is warranted.” Twist Aero, LLC v. B GSE Group, LLC,

No. 3:19-CV-00337, 2020 WL 1941013, at *8 (S.D. Ohio Apr. 22, 2020) (citation omitted).

       The balance of these factors does not weigh in favor of transfer here. Defendants argue

only that “all Defendants are domiciled in the Southern District of Florida”; “all of the events and



                                                  5
 Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 6 of 7 PAGEID #: 92




operative facts giving rise to the alleged breach occurred in southern Florida”; and “all records

germane to the defense of this action are in Southern Florida and most of the witnesses, including

the primary defense witnesses Adam Brooks and Brian Gettleman, are in Florida.” (Doc. 8 at 7).

But, as this Court has recognized, “[a] generalized assertion by a defendant that witnesses reside

in, and documents are located in, the proposed transferee district, is generally insufficient to

support a change of venue.” Doe S.W. v. Lorain-Elyria Motel, Inc., No. 2:19-CV-1194, 2020 WL

1244192, at *4 (S.D. Ohio Mar. 16, 2020) (citation and quotations omitted). Based on Defendants’

generalized assertion, transferring this action to Florida would “serve[] merely to shift the

inconvenience” from Defendants to Plaintiff, which is inconsistent with the statutory language and

purpose of § 1404(a). Id. (citation and quotations omitted).

       Defendants’ only remaining argument is that Defendant Brooks’ financial condition and

childcare responsibilities prevent him from traveling out-of-state for “court appearances.” (Doc.

8 at 7). “The relative financial strength of the parties and their respective abilities to conduct the

litigation in the original forum and the proposed transferee forum are factors relevant to a decision

to transfer.” Integrity Life Ins. Co. v. House, No. 1:19-CV-645, 2020 WL 1914803, at *4 (S.D.

Ohio Apr. 20, 2020) (citation and quotations omitted). While the parties dispute Defendant

Brooks’ financial condition and childcare responsibilities, the Court is confident that this litigation

can be managed in such a way to accommodate both parties’ financial resources and familial

responsibilities. Depositions can be taken in person in Florida or by video. And, absent unusual

circumstances, there will be little, if any, need for Defendant Brooks to travel to Ohio for any court

appearance prior to trial. This factor, therefore, does not support transfer in this case.

       Finally, Defendants have not addressed the remaining factors. Cf. Twist Aero, 2020 WL

1941013, at *8 (holding that the movant bears the burden of demonstrating that transfer is



                                                  6
 Case: 2:19-cv-05208-MHW-KAJ Doc #: 11 Filed: 05/06/20 Page: 7 of 7 PAGEID #: 93




warranted); Abdulsalaam v. Franklin Cty. Bd. of Comm'rs, 637 F. Supp. 2d 561, 576 (S.D. Ohio

2009), aff'd, 399 F. App'x 62 (6th Cir. 2010) (collecting cases) (holding that undeveloped

arguments are waived). Based on the Court’s independent review of the record, those factors do

not favor transfer either.

           Because Defendants’ request to transfer would merely shift the inconvenience of litigating

this matter to Plaintiff, they have not met their burden to show that Plaintiff’s choice of forum

should be disturbed.

    III.      CONCLUSION

           For the foregoing reasons, Defendants’ Motion for Change of Venue (Doc. 8) is DENIED.

           IT IS SO ORDERED.



Date: May 6, 2020                                      /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   7
